Title: To James Madison from William Short, 12 April 1809
From: Short, William
To: Madison, James


Madn. P. Ap. 12. [1809, Paris]—Wrote him 29h. ulto. (private)—first occasion—Armstrong’s [illegible] did not know—anxious he shd. know cause of delay as soon as the fact—disagreeable personally (on acct. of uncertainty) & particul[arl]y since mild weather & departure of Romf—Fortunate to find Romff. here & why—first interview—wishes me to see him often—acquaintance to ripen into friendp & confid. at P.—The Emp. & he both wish for relations with U. S. He had selected D. for that purpose—glad of the simultaneous appt. of a diplomat-grade.—Did not neglect the opening—found him liberal enlightened & well disposed to U. S.—do not state particulars on acct. of the conveyance, not knowing if vessel will be respected—He wishes to be informed as to our ideas of neutral rights &c.—gave him the pamphlet—He seemed little acquainted with situation, views &c. of U. S.—Could not be ready before mid-Jany.—Ct. R. still here—departure uncertain—aviso daily expected—the six weeks or two months—soon after mid-feby. Rom. set out—then sure every day—he was acquainted with motives of delay & entered into them—Important to be here on arrival of his despatches—further instructions—how uneasy when see delay has been so long—Though important to be near R. had determined to leave him here if aviso had arrivd.—During the whole March expected every day Aviso as much as now, although the report by Turreau’s vessel, that one was ordered to sail for Armstrong—Situation in wh. I found negotiation here (& soon assured it cd. not produce peace) did away the cause of once wishing me to go direct to P—my mission made known here generally—perhaps excited some curiosity—but never obliged to be particular—followed his intention—Chy. never spoke to me of it in a way to be particular—he is absorbed in more pressing—R. mentioned it to E. & told me—will mention to him particulars by next occasion. Formerly mentd. presentation to E. will also state particulars by next—Arm [stron]g confined—saw him a good deal—unreserved with him as he desired—A’s manner invited to this—the cordiality wch. ought always to exist be⟨tween⟩ agents of same govt.—Leave general politics to him, & will take up no more time—a new war—reasoning as to future from past, it wd. be thought rapid victory—persons here where situation give weight to their opinion think otherwise.
